Citation Nr: 0919587	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  94-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a neurological 
disability (variously diagnosed as cerebellar ataxia and 
olivopontocerebellar atrophy), including as a result of 
herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1965 to February 
1967, including service in the Republic of Vietnam.  

This case presents a lengthy procedural history.  This matter 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the claim.  In February 1997, the 
Board remanded the case, and in December 1998, the Board 
denied service connection for the claimed disorder.  In a 
January 2001 order, the United States Court of Appeals for 
Veterans Claims (Court) remanded the matter to the Board.  
However, upon panel review by the Court, in February 2004, 
the Court modified its January 2001 order by finding that the 
claim for service connection for neurological problems had 
not been limited to a particular diagnosis in such a way as 
to preclude consideration of a claim for service connection 
involving a possible ataxia diagnosis.  Pursuant to the 
February 2004 Court order, the Board again remanded the 
matter in May 2004.  In February 2007, the Board again denied 
the claim and the Veteran appealed the decision to the Court.  
In June 2008, the Veteran and the Secretary of Veterans 
Affairs (the parties) filed a Joint Motion for Remand (Joint 
Motion) and remanded the case to the Board for further 
development and adjudication.  After having obtained an 
expert medical opinion in connection with the claim pursuant 
to the Joint Remand and provided appropriate notice and 
opportunity for response under 38 C.F.R. §20.903(a), the case 
now returns to the Board for appellate review.


FINDING OF FACT

The Veteran's currently diagnosed hereditary cerebellar 
ataxia first manifested during his period of active military 
service.  




CONCLUSION OF LAW

Hereditary cerebellar ataxia was incurred as a result of 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008); VAOPGCPREC 67-90.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, it is clear that no further notification or 
assistance is necessary to develop facts pertinent to this 
claim.  To the extent that there has been any deficiency in 
notice, the Board notes that any such defect will be remedied 
when the agency of original jurisdiction (AOJ) effectuates 
the award of benefits.  

Analysis 

The Veteran seeks entitlement to service connection for a 
neurological disability, variously diagnosed as cerebellar 
ataxia and olivopontocerebellar atrophy.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests an organic disease of the 
nervous system to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Due to the medical complexity of the claimed disorder as 
documented in the claims folder and the inadequacy of 
previously obtained medical opinions for reasons articulated 
in the June 2008 Joint Motion, the Board referred this case 
for an expert medical opinion from a VA neurologist in 
January 2009.  

In his January 2009 opinion, the reviewing VA neurologist, 
T.D.B., concluded that the proper diagnosis for the Veteran 
was hereditary cerebellar ataxia based on his review of the 
claims folder.  Dr. T.D.B. explained that his conclusion was 
based on physical findings of ataxia and spasticity, brain 
imaging findings of cerebellar atrophy, and the Veteran's 
family history of having an affected brother and son, as 
documented in the claims folder.  

Dr. T.D.B. further concluded, in pertinent part, that it was 
more likely than not that the Veteran experienced symptoms of 
his present disease during his active duty in the service or 
within one year of discharge.  In support of his conclusion, 
he cited several documents contained in the claims folder to 
include the 1982 hospital discharge summary stating that the 
Veteran had experienced symptoms for the past 15 years and 
the notation, presumably by a neurologist, that the condition 
was "chronic", documentation showing that the Veteran's 
brother and son both had symptoms of cerebellar ataxia in 
their 20s, and the five documented complaints in service 
showing that the Veteran complained of headaches and/or 
blurred vision, which taken in context, is compatible with 
the overall diagnosis.   

Notably, congenital or developmental defects are not diseases 
or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. § 
3.303(c) (2008).  However, VA's General Counsel has held that 
service connection may be granted for diseases of hereditary 
origin.  VAOPGCPREC 82-90.  More specifically, diseases of 
hereditary origin can be considered to be incurred in service 
if their symptomatology did not manifest itself until after 
entry on duty.  At what point the individual starts to 
manifest the symptoms associated with the disease is a 
factual, not a legal issue, that must be determined in each 
case based on all the medical evidence of record.  Thus, 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which preexist service and progress at an abnormally high 
rate during service.  VAOPGCPREC 67-90.  

The Board notes that Dr. T.D.B. found that it was more likely 
than not that the Veteran first experienced symptoms of his 
claimed hereditary disease during his period of active 
service or otherwise during the year following discharge 
based on his review of the claims folder and his opinion is 
afforded significant probative value.  While it is noted that 
there is some ambiguity regarding the onset of the disease in 
Dr. T.D.B.'s opinion, the Board notes that the neurologist 
specifically referenced the symptoms shown in service as 
evidence in support of his finding that the disease had its 
onset during service or shortly thereafter.  Thus, the Board 
finds that the medical evidence sufficiently establishes the 
onset of the disease in service, when considering Dr. 
T.D.B.'s opinion in its totality and the cited medical 
evidence. 

Thus, in consideration of the foregoing, the Board finds that 
service connection for hereditary cerebellar ataxia is 
warranted.    


ORDER

Entitlement to service connection for hereditary cerebellar 
ataxia is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


